REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, there is no teaching or suggestion in the prior art of the claimed combination having manufacturing at least one punched blank having at least two of the pendulum components, wherein at least one predetermined breaking point is provided between the pendulum components, and separating the pendulum components from one another.; regarding claim 13, there is no teaching or suggestion in the prior art of the claimed combination having forming a pendulum mass support and a pendulum mass from a blank, wherein the pendulum mass support includes an opening in which the pendulum mass is accommodated; punching out an area of the blank that remains between the pendulum mass support and the pendulum mass such that the pendulum mass support is only connected to the pendulum mass at a predetermined breaking point; and separating the pendulum mass support from the pendulum mass at the predetermined breaking point; regarding claim 19, there is no teaching or suggestion in the prior art of the claimed combination having: manufacturing at least one punched blank having at least two of the pendulum components, hardening the blank as a whole, and then separating the pendulum components from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656